 

Exhibit 10.28

 

INVESTMENT AGREEMENT

 

This Investment Agreement (this “Agreement”) is made and entered as of December
20, 2013 (the “Effective Date”) by and between Lightlake Therapeutics Inc., a
Nevada corporation (the “Company”), and Potomac Construction Limited (the
“Investor”).

 

WHEREAS, the Company is developing a naloxone hydrochloride nasal spray for the
treatment of binge eating disorder, which requires further development including
phase IIB and phase III clinical trials (the “Product”);

 

WHEREAS, the Investor has agreed to invest Two Hundred Fifty Thousand Dollars
(US$250,000.00) (the “Investment”); and

.

WHEREAS, the Company has agreed to assign the Investor the right to receive a
certain amount of the financial return produced by the Product;

 

NOW THEREFORE, with reference to the foregoing facts, the Company and the
Investor agree as follows:

 

1.Investment and Interest Assignment.

 

1.1         The Investor shall promptly make the Investment into the Company,
which funds may be used for any Company purpose at the discretion of the
Company. In connection with the Investment, the Company hereby agrees to assign
the Investor the right to receive, pro rata, one-half of one percent (0.5%) of
the net profit generated from the Product in perpetuity from the Effective Date
(the “Interest”). “Net profit” shall be defined as the pre-tax profits generated
from the Product after the deduction of all expenses incurred by and payments
made by the Company in connection with the Product, including but not limited to
an allocation of Company overhead based on the proportionate time, expenses and
resources devoted by Company to Product-related activities, which allocation
shall be determined in good faith by the Company (the “Net Profit”).

 

2.Net Profit Audits, Updates, Distributions and Other Transactions.

 

2.1         The Company shall provide the Investor with an annual audit of Net
Profits (the “Audit”), which Audit shall be completed after the end of each
calendar year.  Notwithstanding the foregoing, this Paragraph 2.1 shall not be
applicable until the Product generates Net Profit.

 

2.2         After the end of each quarter of the calendar year, the Company
shall provide the Investor with a written or electronic update with respect to
the status of the Product. If the Product generates Net Profit, then the Company
shall also provide the Investor with a written or electronic statement of the
estimated Net Profit represented by the Interest.

 

3.3         After the end of each of the first three quarters of the calendar
year, the Company shall distribute to the Investor eighty percent (80%) of such
calendar quarter’s Net Profits represented by the Interest, which amount shall
be estimated in good faith by the Company. Upon the completion of the Audit for
such calendar year, the Company shall distribute to the Investor the Net Profits
represented by the Interest for the fourth quarter of the calendar year. In the
event that the Audit for such calendar year determines the Net Profits
represented by the Interest for the first three quarters of the calendar year
(the “Audited NP”) to be greater than the estimated Net Profits represented by
the Interest actually paid to the Investor for the first three calendar quarters
(the “Estimated NP”), then the Company shall distribute to the Investor the
difference between the Audited NP and the Estimated NP. In the event that the
Audit for such calendar year determines the Audited NP to be less than the
Estimated NP, then the Company shall deduct the difference between the Estimated
NP and the Audited NP from the distribution for the fourth quarter of such
calendar year and, if required, each following distribution until such amount is
fully deducted.

 



   

 

 

3.4         In the event that the Product is sold by the Company, then the
Investor shall receive one-half of one percent (0.5%) of the net proceeds of
such sale, pro rata, and in the form of such net proceeds, after the deduction
of all expenses and costs related to such sale. In the event that the Company is
sold, then the Company shall engage an independent financial or accounting firm
to determine the fair value of the Company which is directly attributable to the
Product and the Investor shall receive one-half of one percent (0.5%) of such
amount after the deduction of all expenses and costs related to such sale. All
other material transactions involving the Product not addressed herein shall be
addressed in good faith by the Company and the Investor.

 

3.Option to Exchange Interest for Common Stock.

 

3.1         If the Product is not approved by the U.S. Food and Drug
Administration within thirty-six (36) months after the Effective Date, then the
Investor shall have the option to receive three million one hundred twenty five
thousand (3,125,000) shares of the Company’s common stock, par value $0.001 per
share (the “Shares”) in lieu of the Interest (the “Option”). If the Product is
not approved by the U.S. Food and Drug Administration within thirty-six (36)
months after the Effective Date, then the Investor shall have sixty (60)
calendar days to provide written notice to the Company that the Investor intends
to exercise the Option. The Investor shall waive its rights to the Option if the
Investor fails to provide written notice to the Company of its intent to
exercise the Option within such sixty (60) calendar days. If the Investor
exercises the Option, then the Investor shall waive all rights to the Interest
and receive fully paid and non-assessable Shares.

 

4.Representations and Warranties of the Company.

 

The Company represents and warrants to the Purchaser that:

 

4.1         The Company is a public company duly organized, validly existing and
in good standing under the laws of Nevada and has all requisite power and
authority to own, lease and operate its properties and assets and to carry on
its business as now being conducted and as proposed to be conducted.

 

4.2         This Agreement has been duly executed and delivered by the Company
and constitutes a valid and legally binding obligation of the Company
enforceable against the Company in accordance with its terms, subject to the
effect of bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other similar laws relating to or affecting creditors' rights
generally, or the availability of equitable remedies.

  

5.Representations, Warranties and Agreements of Investor.

 

The Investor represents and warrants to, and agrees with, the Company as
follows:

 

5.1         Acquisition for Investment. In the event that the Investor exercises
the Option and receives Shares, the Investor is acquiring the Shares solely for
its own account for the purpose of investment and not with a view to or for sale
in connection with distribution. In the event that the Investor exercises the
Option and receives Shares, the Investor does not have a present intention to
sell the Shares, nor a present arrangement (whether or not legally binding) or
intention to effect any distribution of the Shares to or through any person or
entity. The Investor acknowledges that it is able to bear the financial risks
associated with an investment in the Shares and in the Company and that it has
been given full access to such records of the Company and the subsidiaries and
to the officers of the Company and the subsidiaries and received such
information as it has deemed necessary or appropriate to conduct its due
diligence investigation and has sufficient knowledge and experience in investing
in companies similar to the Company in terms of the Company’s stage of
development so as to be able to evaluate the risks and merits of its investment
in the Company.

 

5.2         Information on Investor. Investor is, and will be on the Effective
Date, an “accredited investor,” as such term is defined in Regulation D
promulgated by the Commission under the 1933 Act, is experienced in investments
and business matters, has made investments of a speculative nature and has
purchased shares of United States publicly-owned companies in private placements
in the past and, with its representatives, has such knowledge and experience in
financial, tax and other business matters as to enable the Investor to utilize
the information made available by the Company to evaluate the merits and risks
of and to make an informed investment decision with respect to the proposed
purchase, which represents a speculative investment. The Investor has the
authority and is duly and legally qualified to purchase and own the Shares. The
Investor is able to bear the risk of such investment for an indefinite period
and to afford a complete loss thereof. The information set forth on the
signature page hereto regarding the Investor is accurate.

 



   

 

 

5.3         Opportunities for Additional Information. The Investor acknowledges
that the Investor has not received any information from the Company regarding
this Investment. The Investor has the opportunity to ask questions of and
receive answers from, or obtain additional information from, the executive
officers of the Company concerning the financial and other affairs of the
Company. The Investor has not asked such questions from the Company and is
making its own decision without input and the Investor desires to invest in the
Company.

 

5.4         No General Solicitation. The Investor acknowledges that the Shares
were not offered to the Investor by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which the
Investor was invited by any of the foregoing means of communications.

 

5.5         Rule 144. The Shares may not be offered for sale, sold, assigned or
transferred unless such Shares are registered under the Shares Act or an
exemption from registration is available. The Investor acknowledges that the
Investor is familiar with Rule 144 of the rules and regulations of the
Commission, as amended, promulgated pursuant to the Shares Act (“Rule 144”), and
that such person has been advised that Rule 144 permits resales only under
certain circumstances.

 

5.6         No Guarantee of Success. The Investor acknowledges that this is a
speculative investment involving a high degree of risk and that there is no
guarantee of success or that the Investor will realize any gain from this
investment, and the Investor could lose the total amount of its investment.

 

5.7         Legends. The Investor hereby agrees with the Company that the Shares
will bear the following legend or one that is substantially similar to the
following legend:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SHARES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SHARES LAWS AND NEITHER
SUCH SHARES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR
OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SHARES ACT AND APPLICABLE STATE SHARES LAWS OR (2) PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SHARES ACT AND
APPLICABLE STATE SHARES LAWS, IN WHICH CASE THE INVESTOR MUST, PRIOR TO SUCH
TRANSFER, FURNISH TO THE COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND
OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH SHARES MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER
CONTEMPLATED PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SHARES ACT AND APPLICABLE STATE SHARES LAWS.

 

6.Miscellaneous.

 

6.1         Notices.  All notices, requests, demands and other communications
(collectively, “Notices”) given pursuant to this Agreement shall be electronic
or in writing, and shall be delivered by email or by personal service, courier,
facsimile transmission or by United States first class, registered or certified
mail, postage prepaid, addressed to the party at the address set forth on the
signature page to this Agreement.  Any Notice, other than a Notice sent by
registered or certified mail, shall be effective when received; a Notice sent by
registered or certified mail, postage prepaid return receipt requested, shall be
effective on the earlier of when received or the fifth day following deposit in
the United States mails.  Any party may from time to time change its address for
further Notices hereunder by giving notice to the other party in the manner
prescribed in this Section. Notwithstanding the foregoing, the Company may send
the information set forth in Paragraphs 2.1 and 2.2 via email.

 



   

 

 

6.2         Entire Agreement.  This Agreement contains the sole and entire
agreement and understanding of the parties with respect to the entire subject
matter of this Agreement, and any and all prior discussions, negotiations,
commitments and understandings, whether oral or otherwise, related to the
subject matter of this Agreement are hereby merged herein.

 

6.3         Successors.  This Agreement shall be binding upon and inure to the
benefit of the parties to this Agreement and their respective successors, heirs
and personal representatives.

 

6.4         Waiver and Amendment.  No provision of this Agreement may be waived
unless in writing signed by all the parties to this Agreement, and waiver of any
one provision of this Agreement shall not be deemed to be a waiver of any other
provision.  This Agreement may be amended only by a written agreement executed
by all of the parties to this Agreement.

 

6.4         Governing Law.  This Agreement shall be construed in accordance with
the laws of the State of Nevada without giving effect to the principles of
conflicts of law thereof.

 

6.5         Captions.  The various captions of this Agreement are for reference
only and shall not be considered or referred to in resolving questions of
interpretation of this Agreement.

 

6.6         Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by email delivery of a “pdf” format data
file, such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “pdf” signature page were an original
thereof.

 

[Signature Page Follows]

 

   

 

  

IN WITNESS WHEREOF, the Company and the Investor have duly executed this
Agreement as of the day and year first above written.

 

LIGHTLAKE THERAPEUTICS INC.   POTOMAC CONSTRUCTION LIMITED           By: /s/
Roger Crystal   By: /s/ James Krueger           Its: CEO   Its: President

 

Address: 86 Gloucester Place, Ground Floor Suite   Address: 205A-3089 Bathurst
Street       London, W1U 6HP, UK   Toronto, Ontario M6A 2A4 Canada       Attn:
Dr. Roger Crystal   Attn: James Krueger       Tel.: +44 7812 204 170   Tel:    
  Email: roger.crystal@lightlaketherapeutics.com   Email:

 

   

 

 

